Citation Nr: 1211653	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  06-10 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for peroneal nerve palsy with left foot drop (claimed as peripheral neuropathy of the bilateral arms and legs), to include as due to herbicide exposure.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran had active military service from February 1968 to March 1970; he served in the Republic of Vietnam from April 1969 to March 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2005 rating decision in which the RO, inter alia, denied service connection for peripheral neuropathy of the arms and legs, to include as due to herbicide exposure.  The Veteran filed a notice of disagreement (NOD) in June 2005, and the RO issued a statement of the case (SOC) in February 2006.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in March 2006.

In March 2009, the Board issued a decision denying the Veteran's claim for service connection.  In April 2009, the Veteran filed a motion for reconsideration, which was granted by a Deputy Vice Chairman of the Board. 

In November 2009, the Board vacated its March 2009 decision, and entered a new decision as if the March 2009 decision had never been issued.  In the November 2009 decision, the Board denied service connection for peroneal nerve palsy with left foot drop.  The Veteran appealed the November 2009 Board decision to the United States Court of Appeals for Veterans Claims (Court).   In a September 2011 Memorandum Decision, the Court vacated the Board's denial of the claim for service connection, and remanded the matter to the Board for further proceedings consistent with the Memorandum Decision.

For the reasons expressed below, the matter on appeal is being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on his part, is required. 

As a final preliminary matter, the Board notes that in correspondence received in February 2012, the Veteran appears to raise claims for service connection for sores on his neck and for an increased rating for tinnitus.  It does not appear that these claims have yet been addressed by the RO.  As such, these matters are not properly before the Board, and are thus referred to the RO for appropriate action.  


REMAND

In light of points raised in the Court's Memorandum Decision, and the Board's review of the claims file, further RO action on the claim on appeal is warranted.  

Initially, the Board notes that the Veteran submitted additional evidence to the Board in February 2012.  The evidence includes maps of Vietnam, medical articles on peroneal nerve neuropathy from the internet, University of Maryland Medical Center, Georgetown University Hospital, and The New York Times, a page from the Veteran's February 2005 Agent Orange registry examination that does not appear to already be of record, and VA treatment records dated from March 2005 through December 2007.  This evidence pertains to the claim at bar and was received after issuance of the February 2006 SOC.   In a February 2012 90-Day Letter Response Form, the elected to have the case remanded to the RO for review of the newly submitted evidence. 

Under these circumstances, the Board must remand this matter for RO consideration for the claim in light of the additional evidence received, in the first instance, and for issuance of a SSOC reflecting such consideration.  See 38 C.F.R. §§ 19.37, 20.1304(c) (2011).

The Board also finds that additional development, prior to reconsideration of the claim, and issuance of the above-referenced SSOC, is warranted.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011). Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4)(i) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one. McLendon, 20 Vet. App. at 83.

In this case, the Veteran has been diagnosed with left foot drop, peroneal nerve palsy, as documented, for example, in the report of a February 2005 VA Agent Orange registry examination.  

The Veteran contends that he experienced numbness and tingling in his arms and legs during his military service and that he reported these symptoms to the medic in his unit.  In various statements, he has said that he was under combat conditions at the time and that there is no record that he complained of these symptoms.  He also stated that he was told that his symptoms were likely from sleeping on the ground and wearing his boots too long.  In a November 2001 statement, he said that the numbness and tingling went away for a while but then returned in the late 1970s or early 1980s, and that he has had problems since then.  The Veteran also submitted a February 2005 lay statement from his brother, in which his brother recalled conversations with the Veteran upon his return from Vietnam regarding numbness in his feet, arms, and hands.

The Veteran's service treatment records are unremarkable for any complaints of numbness or tingling in his extremities, and there are otherwise no findings or diagnoses of, or pertinent to, a neurological disability.  The report of the March 1970 discharge physical examination reflects that the neurological evaluation was normal.  There is also no medical evidence of neurological symptoms within one year of when the Veteran was last presumed exposed to herbicide agents during his service in Vietnam.

In its November 2009 decision, the Board denied presumptive service connection on the basis of herbicide exposure, as well as denied service connection on a direct basis, finding that a neurological disability was not shown in service or for many years thereafter, and there was no competent medical evidence or opinion of a medical relationship between the current disability and service, to include any herbicide exposure therein.  .

The Court vacated the Board's November 2009 decision, on the basis that "the Board completely failed to address whether the appellant satisfied the McLendon factors required to obtain a medical opinion."  See Memorandum Decision, p. 4.  The Court pointed out that the presumption that the Veteran was exposed to Agent Orange because of his service in Vietnam arguably establishes a qualifying in-service event.  Id. at 4.  Several times, the Court emphasized the "low threshold" set by McLendon for obtaining a medical examination.  Id. at 3-4.  The Court did not disturb the Board's findings or analysis regarding presumptive service connection due to herbicide exposure.

On review of the points raised by the Court, the Board finds the evidence of a current diagnosis, in-service herbicide exposure, and lay evidence of in-service symptomatology, taken together, suggests that Veteran may have a current neurological disorder related to service.  Under these circumstances, the Board finds that a medical opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-would be helpful in resolving the claim for service connection.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon, 20 Vet. App. at 83.  

Accordingly, the RO should arrange for the Veteran to undergo neurological VA examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby advised that failure to report to the scheduled examinations, without good cause, may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo examination, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should obtain and associate with the claims file all outstanding, pertinent records.

The record reflects that the Veteran has been receiving treatment at the VA Medical Center (VAMC) in West Palm Beach, Florida. While the claims file currently includes treatment records dated to December 2007, more recent treatment records may now be available. The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the West Palm Beach VAMC any records of treatment, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The notice letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  The RO's readjudication of the claim should include consideration of all evidence added to the record since the RO's last adjudication of the claim (to particularly include that submitted to the Board in February 2012 without a waiver of initial RO consideration of the evidence).

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the West Palm Beach VAMC all outstanding pertinent records of evaluation and/or treatment of the Veteran, since December 2007. The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards to requesting records from Federal facilities. All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record. 

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159. All records and responses received should be associated with the claims file. If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file,  the RO should arrange for the Veteran to undergo VA neurological examination, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the individual designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all current neurological  disability(ies) of the lower extremities.  Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service-to particularly include presumed in-service herbicide exposure.

In rendering the requested opinion, the examiner should specifically consider and discuss, in addition to the medical opinion and other evidence of record, the lay statements of record, and the Veteran's assertions as to in-service symptomatology and a continuity of neurological symptoms since service. 

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached in a printed (typewritten) report. 

5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the appointment(s) sent to him by the pertinent VA medical facility.

6.  To help avoid further remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal in light of all pertinent evidence (to particularly include all that added to the record since the RO's last adjudication of the claims, including evidence submitted directly to the Board in February 2012) and legal authority.  

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes citation to and discussion of all additional legal authority considered, along with clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


